               Case 2:20-cv-01116-JCC Document 43 Filed 02/18/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DODO INTERNATIONAL, INC., et al.,                     CASE NO. C20-1116-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    RICHARD PARKER, et al.,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          On December 30, 2020, the Court ordered the parties that have appeared to file corrected
18   corporate disclosure statements that comply with Local Civil Rule 7.1 and Plaintiffs to file an
19   amended complaint that properly alleges diversity jurisdiction. (See Dkt. No. 37.) The Court also
20   raised a concern that the presence of Klerson LLC, which filed a corporate disclosure statement
21   identifying one of its members as “a Cayman-based fund,” could be a citizen of a foreign
22   country, which could destroy the Court’s diversity jurisdiction. (See id. at 3–4.) The Court noted
23   that if Klerson LLC were a citizen of a foreign country, the Court would request additional
24   briefing regarding whether Klerson LLC was an indispensable party. (Id. at 4); see Faysound
25   Ltd. v. United Coconut Chems., Inc., 878 F.2d 290, 294 (9th Cir. 1989) (“Where an alien is made
26   co-defendant with a citizen-defendant by an alien plaintiff, . . . there is no jurisdiction over the


     MINUTE ORDER
     C20-1116-JCC
     PAGE - 1
               Case 2:20-cv-01116-JCC Document 43 Filed 02/18/21 Page 2 of 2




 1   alien. If the alien defendant is indispensable . . . there is no jurisdiction at all.”)

 2           Klerson LLC filed an amended corporate disclosure statement confirming that it is, in

 3   fact, a foreign citizen. (See Dkt. No. 40 at 2.) In response, Plaintiffs filed an amended complaint

 4   still naming Klerson LLC as a defendant and then a notice voluntarily dismissing their claims

 5   against Klerson LLC with prejudice. (See Dkt. Nos. 41, 42.)

 6           Upon further consideration, the Court declines to require additional briefing regarding

 7   whether Klerson LLC is an indispensable party at this time because only one other defendant has

 8   appeared. Any defendant that believes that Klerson LLC is an indispensable party may move to
 9   dismiss on that basis at the appropriate time.
10           DATED this 18th day of February 2021.

11                                                              William M. McCool
                                                                Clerk of Court
12
                                                                s/Paula McNabb
13
                                                                Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1116-JCC
     PAGE - 2
